HonoiablaDonaldAllurns
COuntyAuditor
Rardin~.Coun+$
Kountze,Terns

Dear Sir:                        Opinion Nc. O-6307
                                 Re: Under the facts given,may
                                     the co@missioners* court
                                     authorizethe employmentof
                                     a stenographerPorthe county
                                     judge,llhois a ssoond cousin
                                     to the said judge.

          This irillacknowledgereceiptof your letter of racentdate
requestingour opinion on the above statedquestion.

            ,Article432 of the Penal Cods providesa8 follows:

          % offi%? df this State ix any office of any
    di.%t+iat;ipiiG&y~Cii$,precinct,school district,or
    &Sier munici@al'sLbdiVrsiOn
                 _              of'thia%ets, or any offi-
    cer or member of‘lrsy'St&te;
               _ _~_ .~         distiiot,county,city,
    'i&otil‘d%btriotor oth& nitiicl@.l board, or judge of
    &y'~tiiu;t;biatbd by or -tider'authority of any general
    Oi S+oidl lG6f~thisiState;'or any'm&nberof the Leg-
    Glbtiirb,
     .~_.   - hhalY'+poiat, or vote for, or confirmthe
    appointment-to'lly'offiob;.pdsition, clerkship,employ-
    iabirti~tir~d*,'%f
                     anjip&cCrelatbd within the second
    degr&bp~affini~~& withinthe third degree Ly consan-
    guinityto the person so appointingor so voting,o? to
    any other'memberof aqy such board,the Legislature,or
    court of which such person 80 appointingor votingmay
    be a member,when the salary,fees, or compensationoe
    suoh appointeeis to be paid fdr, directlyof indirect-
    ly, out of or from public funds or feea of affice of
    of any kind or characternhataower."

         Article 433 of the Penal Code sets forth those to wham the
inhibitims of this law apply and includedthereinare members of the
commissioners oourt. A county judge is a member of the ccmmissionerel
court.
-   .




        Bon. DonaldAllums, Page 2 (o-6307)



                        By the provisions-of the nepotimulaw,members of the
             conmissioners' court are prohibitedfrom-appointingto any smployd
             ment any personwho is relatedto any member of such court within
             the degreesspecifiedtherein,when the compensationfor -suchem-
             ploymentisto be paid out of publicfkds.

                       Seoond oousinsare relatedwithinthe third degree,
             eitherby oonsanguinity, or blood,or by affinityor marriage. If
             the stenographeris relatedto the county judge byoonsanquinityor
             blood,she may not be legallyemployed,for such employmentis pro-
             hibitedby the plain provisionsof Article432. Bowwer, if she is
             relatedto the counti judge by affinity,or marriageonly, her em-
             ploymentis not prohibitedby said statute.

                        We   trust that the fo'regoing
                                                     answersyour inquiry.

                                                          very truly yours

                                                     ATTORNEYGENERALOF TEX&S

                                                      w
                                                          s/Fred C. Chandler

                                                            Fred C;'Chaiidlsr
                                                                 Assistant
              FCCIdbcegr

             AETRovED  FEB za, 1946
              s/ CarlosAshley
              FIRSTASSISTANT
              ATTOREEY GENEiAL                       ApprovedOpinion Corm&ted
                                                     By BWB Chairman